UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4850


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHANNON POULSON, a/k/a SB,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cr-00049-RGD-DEM-1)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Gregory B. English, THE ENGLISH LAW FIRM, PLLC, Alexandria, Virginia, for
Appellant. Andrew Curtis Bosse, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shannon Poulson seeks to appeal the 240-month sentence imposed following his

guilty plea to conspiracy to distribute and possess with intent to distribute controlled

substances, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2012), and possession

of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)

(2012). Poulson’s counsel has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), examining the Fed. R. Crim. P. 11 hearing and reasonableness of Poulson’s

sentence, but ultimately conceding that there are no meritorious grounds for appeal.

Although informed of his right to file a pro se supplemental brief, Poulson has not done

so.

      The Government has filed a motion to dismiss the appeal on the ground that

Poulson’s appeal is barred by the appeal waiver included in the plea agreement. We

review de novo the validity of an appeal waiver. United States v. Cohen, 888 F.3d 667,

678 (4th Cir. 2018). Where, as here, the Government seeks to enforce the appeal waiver

and has not breached the plea agreement, we will enforce the waiver if it is valid and the

issue being appealed falls within the waiver’s scope. United States v. Manigan, 592 F.3d
621, 627 (4th Cir. 2010). A defendant validly waives his appeal rights if he agreed to the

waiver “knowingly and intelligently.” Id. To determine whether a waiver is knowing

and intelligent, “we consider the totality of the circumstances, including the experience

and conduct of the defendant, his educational background, and his knowledge of the plea

agreement and its terms.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018)

(internal quotation marks omitted), cert. denied, 139 S. Ct. 494 (2018). Generally, “if a

                                            2
district court questions a defendant regarding the waiver of appellate rights during the

Rule 11 colloquy and the record indicates that the defendant understood the full

significance of the waiver, the waiver is valid.” Id. (internal quotation marks omitted).

       Upon review of the plea agreement and the transcript of the Rule 11 hearing, we

conclude that Poulson knowingly and voluntarily waived his right to appeal and that any

challenge to his sentence falls squarely within the compass of the appellate waiver.

Accordingly, we grant the Government’s motion in part.

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal that fall outside the scope of the appeal waiver.         We

therefore affirm the remainder of the district court’s judgment. This court requires that

counsel inform Poulson, in writing, of the right to petition the Supreme Court of the

United States for further review. If Poulson requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Poulson.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART




                                             3